Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office action is in response to applicant’s communication filed on 12/07/20. Claims 1-17 and 21-23 are pending in this application. 

Restriciton/Election
This office action acknowledges applicant’s election of claims 1-17 and adds claims 21-23 for examination. Claims 18-20 have been canceled. 

Claim Rejections Under 35 U.S.C §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11-13 are rejected under 35 U.S.C. §102 as being unpatentable over Fitzgerald (US 20080090405 A1).
Regarding claim 1, Fitzgerald discloses a method, comprising: forming a solder layer on a surface of one or more chips (see para [0026] Disclosing TIM 510 formed on 515); positioning a lid over the solder layer on each of the one or more chips (lid 505); and applying heat and pressure to melt the solder layer and attach each lid to a corresponding chip via the solder layer (see para [0029] disclosing 
Regarding claim 3, Fitzgerald discloses the method according to claim 1, wherein the solder layer is a patterned solder layer (see element 515 is rectangular).
Regarding claim 8, Fitzgerald discloses the method according to claim 1, further comprising forming a thermal interface material between the lid and the surface of the chip, see fig 1 disclosing 510, see para [0026].
Regarding claim 9, Fitzgerald discloses the method according to claim 2, further comprising separating the one or more chips before positioning the lids, see fig 5, disclosing separation space in the lid 505.
Regarding claim 11, Fitzgerald discloses the method according to claim 10, further comprising forming an underfill layer between the one or more chips and the substrate (see fig. 5 disclosing underfill between solder balls).
Regarding claim 12, Fitzgerald discloses the method according to claim 1, wherein the heat and pressure are applied to each lid (see para [0029]).
Regarding claim 13, Fitzgerald discloses the method according to claim 12, wherein a thermal compressive bond head is used to apply the heat and pressure to each lid (see para [0014] discloses thermal strain and coupling).

Claim 2 and 10 are rejected Under 35 U.S.C. §103 as being unpatentable over Fitzgerald  and further in view of Hsu (US 20190139896 A1).
Regarding claim 2, Fitzgerald discloses the method according to claim 1, Hsu further discloses forming an integrated fan-out wafer on a frame, wherein the integrated fan-out wafer includes the one 
Hsu discloses that metal are pillars 108 as a part of a TIM structure. Fitzgerald and Hsu  are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald and Hsu. Fitzgerald and Hsu may be combined by forming the structure of Fitzgerald with fan-out frame in accordance with Hsu in order to form a TIM device. One having ordinary skill in the art would be motivated to combine Hsu with Fitzgerald in order to form a device for various semiconductor chip configurations, see Hsu, see para [0056]-[0063].
Regarding claim 10, Fitzgerald and Hsu discloses the method according to claim 2, further comprising: removing the one or more chips from the frame; and attaching the one or more chips to a substrate, wherein the removing and attaching the one or more chips is performed before positioning the lids (see figs 1a/1b disclosing separation and attachment of Chip from frame).

Claim 4-7, 15 and 16 are rejected Under 35 U.S.C. §103 as being unpatentable over Fitzgerald  and further in view of Strader (US 20150305189 A1).
Regarding claim 4, Fitzgerald discloses the method according to claim 3, Strader, at least at fig 1 further discloses wherein the patterned solder layer includes a plurality of spaced-apart solder regions.
Strader discloses that metal are pillars 108 as a part of a TIM structure. Fitzgerald and Strader are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald and Strader. Fitzgerald and Strader may be combined by forming the structure of Fitzgerald with Pilars in accordance with Strader in order to form a TIM device. One having ordinary skill in the art would be motivated to combine Strader with Fitzgerald in order to form a device for various semiconductor chip configurations, see Strader, see para [0043].

Strader discloses that metal are pillars 108 as a part of a TIM structure. Fitzgerald and Strader are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald and Strader. Fitzgerald and Strader may be combined by forming the structure of Fitzgerald with Pilars in accordance with Strader in order to form a TIM device. One having ordinary skill in the art would be motivated to combine Strader with Fitzgerald in order to form a device for various semiconductor chip configurations, see Strader, see para [0043].
Regarding claim 6, Strader discloses the method according to claim 5, further comprising: forming a metal pillar on each of the plurality of bonding pads before forming the solder layer, wherein the solder layer comprises solder balls formed on each of the metal pillars (see fig 1, where each metal ball has a pillar).
Regarding claim 7, Fitzgerald and Strader disclose the method according to claim 6, wherein the metal pillars are formed of Copper (see para [0021] of Strader).
Regarding claim 14, Fitzgerald discloses A method, comprising: forming a metal (see 108) on each of a plurality of bonding pads disposed on a main surface of a chip (see 515); forming a solder layer on each of the metal 510; positioning a lid 505 over the solder layer on each of the metal; and applying heat and pressure to melt the solder layer and attach the lid to the chip via the solder layer(see para [0029] disclosing melting the solder). 
Strader discloses that metal are pillars 108 as a part of a TIM structure. Fitzgerald and Strader are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald and Strader. Fitzgerald and Strader may be combined by forming the structure of Fitzgerald with Pilars in accordance with Strader in order to form a TIM device. One having ordinary skill in the art would be 
Regarding claim 15, Fitzgerald and Strader disclose the method according to claim 14, wherein the solder layer comprises solder balls formed on each of the metal pillars (see Strader, fig 7).
Regarding claim 16, Fitzgerald and Strader discloses the method according to claim 14, wherein the metal pillars are formed of copper or nickel (see para [0021] disclosing copper).

Claim 17 is rejected Under 35 U.S.C. §103 as being unpatentable over Fitzgerald, Strader and further in view of Hsu.
Regarding claim 17, Fitzgerald and Strader discloses the method according to claim 14, and Hsu further comprising forming an integrated fan-out wafer on a frame, wherein the integrated fan-out wafer includes the chip, before forming the metal pillars. , see fig 1a/b and claim 10 disclosing fan-out configuration. Fitzgerald, Strader and Hsu  are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald, Strader  and Hsu. Fitzgerald and Hsu may be combined by forming the structure of Fitzgerald, Strader with fan-out frame in accordance with Hsu in order to form a TIM device. One having ordinary skill in the art would be motivated to combine Hsu with Fitzgerald and Strader in order to form a device for various semiconductor chip configurations, see Hsu, see para [0056]-[0063].

Claim 21and 23 are rejected Under 35 U.S.C. §103 as being unpatentable over Fitzgerald and further in view of Aleksov(US 20200105731 A1).
Regarding claim 21, Fitzgerald discloses a method, comprising: forming a solder comprising a solder on each of a plurality of bonding pads disposed on a main surface of a chip (see 515 fig 5);

However, Aleksov discloses that the solder may be formed as bumps. See fig 4. Fitzgerald and Aleksov are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald with Aleksov. Fitzgerald and Aleksov may be combined by forming the solder material of Fitzgerald in accordance with Alekzov. One having ordinary skill in the art would be motivated to combine Fitzgerald with Aleksov in order to secure the die to a location, see paras [0028]-[0030].
Regarding claim 23, Fitzgerald and Aleksov dsiclsoe the method according to claim 21, and Fitzgerald further discloses wherein the solder comprises a material having a thermal conductivity of > 50 W/mK(see para [0013] disclosing a mixture no lower than 83w/mk).

Claim 22 is rejected Under 35 U.S.C. §103 as being unpatentable over Fitzgerald and Aleksov and further in view of Hsu.
Regarding claim 22, Fitzgerald, and Aleksov disclose the method according to claim 21, further comprising forming an integrated fan-out wafer on a frame, wherein the integrated fan-out wafer includes the chip, before forming the solder bumps on the main surface of the chip. see fig 1a/b and claim 10 disclosing fan-out configuration.
Hsu discloses that metal are pillars 108 as a part of a TIM structure. Fitzgerald, Aleksov and Hsu  are in the same or similar fields of endeavor. It would have been obvious to combine Fitzgerald and Hsu. Fitzgerald, Aleksov and Hsu may be combined by forming the structure of Fitzgerald and Aleksov with fan-out frame in accordance with Hsu in order to form a TIM device. One having ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813